Order entered January 12, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-01141-CR
                                     No. 05-17-01142-CR

                         GEORGE EDWARD PURDY, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                     Trial Court Cause Nos. F07-33144-S, F07-33145-S

                                          ORDER
       Before the Court is appellant’s January 10, 2018 first unopposed motion to extend time to

file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed THIRTY

DAYS from the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE